The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 24, 2014

                                    No. 04-14-00050-CR

                                Taylor Rae ROSENBUSCH,
                                         Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR11075
                          Honorable Dick Alcala, Judge Presiding


                                      ORDER
        The court reporter’s record was originally due to be filed on November 7, 2014. On
November 20, 2014, court reporter Bob Hogan filed a request for extension of time, seeking an
additional thirty days to file the record. Mr. Hogan’s request is hereby GRANTED. The
reporter’s record is due on December 8, 2014.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court